



EXHIBIT 10.70






















INCREMENTAL AMENDMENT NO. 1,
dated as of November 27, 2018


to the


CREDIT AGREEMENT,
dated as of July 3, 2018


among


MICRON TECHNOLOGY, INC.,
as Borrower,


THE LENDERS PARTY HERETO,


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as Collateral Agent










JPMORGAN CHASE BANK, N.A.,
as Lead Arranger and Bookrunner






1

--------------------------------------------------------------------------------





INCREMENTAL AMENDMENT NO. 1


INCREMENTAL AMENDMENT NO. 1 TO THE CREDIT AGREEMENT, dated as of November 27,
2018 (this “Amendment”), among Micron Technology, Inc., a Delaware corporation
(the “Company” or “Borrower”), the other Loan Parties, the lenders party hereto
(the “2018 Incremental Revolving Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent and as collateral agent under the Credit Agreement (the
“Administrative Agent”).


W I T N E S S E T H :


WHEREAS, reference is hereby made to the Credit Agreement, dated as of July 3,
2018 (as amended, restated, supplemented or otherwise modified from time to time
heretofore, the “Existing Credit Agreement” and as amended by this Amendment,
the “Amended Credit Agreement”);


WHEREAS, the Company desires to increase the aggregate amount of Revolving
Commitments by an aggregate amount of $500,000,000 (the “2018 Incremental
Revolving Commitments”); and


WHEREAS, subject to the terms and conditions set forth herein and with the
consent of the 2018 Incremental Revolving Lenders, the 2018 Incremental
Revolving Lenders have agreed to provide 2018 Incremental Revolving Commitments
in the amounts set forth in Exhibit A hereto.


NOW, THEREFORE, the parties hereto hereby agree as follows:


SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Amended Credit Agreement and used herein shall have the meanings given to
them in the Amended Credit Agreement.


SECTION 2.    Incremental Revolving Facility.


(a)    Subject to the satisfaction of the conditions set forth in Section 4
below, each 2018 Incremental Revolving Lender with a 2018 Incremental Revolving
Commitment set forth opposite its name on Exhibit A hereto agrees to provide
Revolving Commitments or increase the amount of its existing Revolving
Commitments, as applicable, in such amount as forth on Exhibit A and agrees,
from time to time during the period from and including the 2018 Incremental
Amendment Effective Date (as defined below) to the Revolving Maturity Date, to
make Revolving Loans to the Borrower in an aggregate principal amount at any one
time outstanding not to exceed the amount of such Lender’s Revolving Commitment
(after giving effect to such 2018 Incremental Revolving Commitment) in
accordance with Sections 2.1, 2.2 and 2.3 of the Amended Credit Agreement. For
the avoidance of doubt, the notice requirements set forth in Section 2.25(b) are
hereby satisfied. From and after the 2018 Incremental Amendment Effective Date,
except where the context otherwise requires, the 2018 Incremental Revolving
Commitments shall constitute “Revolving Commitments” for all purposes of the
Amended Credit Agreement, and all provisions of the Amended Credit Agreement
applicable to Revolving Commitments shall be applicable to the 2018 Incremental
Revolving Commitments, and each 2018 Incremental Revolving Lender shall have all
of the rights and obligations of a “Lender” and a “Revolving Lender” under the
Amended Credit Agreement and the other Loan Documents.


(b)    Each Lender’s Revolving Credit Exposure shall automatically be
reallocated in accordance with such Lender’s Revolving Loan Percentage after
giving effect to this Amendment and the 2018 Incremental Revolving Commitments
made hereunder.


SECTION 3.    Amendments.


(a)    Section 1.1 of the Existing Credit Agreement is hereby amended by adding
the following definitions in proper alphabetical order:


“2018 Incremental Amendment”: means that certain Incremental Amendment No. 1 to
the Credit Agreement, dated as of November 27, 2018, among the Loan Parties, the
Lenders party thereto and the Administrative Agent.


“2018 Incremental Amendment Effective Date”: as defined in the 2018 Incremental
Amendment.


“2018 Incremental Revolving Commitments”: as defined in the 2018 Incremental
Amendment.


“2018 Incremental Revolving Lenders”: as defined in the 2018 Incremental
Amendment.




2

--------------------------------------------------------------------------------





(b)    Section 1.1 of the Existing Credit Agreement is hereby amended by
amending and restating the last sentence of the definition of “Revolving
Commitments” as follows:


“As of the 2018 Incremental Amendment Effective Date, the aggregate amount of
the Lenders’ Revolving Commitments is $2,500,000,000.”


(c)    Section 2.1 of the Existing Credit Agreement is hereby amended by adding
the following sentence to the end of the paragraph:


“For the avoidance of doubt, with effect from the 2018 Incremental Amendment
Effective Date, unless the context otherwise requires, the 2018 Incremental
Revolving Commitments shall constitute “Revolving Commitments” for all purposes
of this Agreement, and all provisions of this Agreement applicable to the
Revolving Commitments shall be applicable to the 2018 Incremental Revolving
Commitments.”


SECTION 4.    Conditions to Effectiveness. This Amendment and the obligation of
the 2018 Incremental Revolving Lenders to make the 2018 Incremental Revolving
Commitments to be made by it pursuant to Section 2(a) of this Amendment shall
become effective on the date (the “2018 Incremental Amendment Effective Date”)
that each of the following conditions shall have been satisfied or waived:


(a)    This Amendment shall have been executed and delivered by (i) a duly
authorized officer of each Loan Party, (ii) the 2018 Incremental Revolving
Lenders, (iii) the Administrative Agent and (iv) the Issuing Banks.


(b)    The Administrative Agent shall have received (i) a certificate of each
Loan Party, dated the 2018 Incremental Amendment Effective Date, in the case of
the Borrower, substantially in the form of Exhibit A-1 to the Credit Agreement,
and, in the case of the Guarantors substantially in the form of Exhibit A-2 to
the Credit Agreement, each with appropriate insertions and attachments,
including the certificate of incorporation of each Loan Party that is a
corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a long form good standing certificate
for each Loan Party from its jurisdiction of organization.


(c)    No Default or Event of Default shall have occurred and be continuing, or
would result from the effectiveness of this Amendment on the 2018 Incremental
Amendment Effective Date.


(d)    All representations and warranties contained in the Loan Documents shall
be true and correct in all material respects on and as of the 2018 Incremental
Amendment Effective Date, with the same effect as if made on and as of such date
(unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).


(e)    the Borrower shall be in compliance, on a pro forma basis (assuming the
2018 Incremental Revolving Commitments were drawn in full), with the financial
covenants set forth in Section 6.6 of the Amended Credit Agreement recomputed as
of the last day of the most recently ended fiscal quarter for which financial
statements have been or were required to be delivered pursuant to Section 5.1 of
the Amended Credit Agreement.


(f)    The Administrative Agent shall have received a certificate of a Financial
Officer certifying compliance with Sections 4(c), (d) and (e) above, together
with reasonably detailed calculations demonstrating compliance with Section 4(e)
above (which calculations shall, if made as of the last day of any fiscal
quarter of the Borrower for which the Borrower has not delivered to the
Administrative Agent the financial statements and Compliance Certificate
required to be delivered by Section 5.2 of the Amended Credit Agreement, be
accompanied by a reasonably detailed calculation of Consolidated EBITDA and
Consolidated Interest Expense of the Borrower for the relevant period).


(g)    The Administrative Agent shall have received from the Company payment of
all fees and expenses required to be paid to the Administrative Agent and 2018
Incremental Revolving Lenders on or before the 2018 Incremental Amendment
Effective Date for which written invoices in reasonable detail have been
submitted at least two Business Days prior to the 2018 Incremental Amendment
Effective Date.


(h)    The Administrative Agent shall have received executed legal opinions from
(i) Wilson Sonsini Goodrich & Rosati P.C., counsel to the Borrower and the
Guarantors, (ii) the general counsel of the Borrower and (iii) Stoel Rives LLP,
Idaho counsel to the Loan Parties, each in form and substance satisfactory to
the Administrative Agent




3

--------------------------------------------------------------------------------





(i)    (i) The Administrative Agent shall have received all documentation and
information as is reasonably requested in writing at least five days prior to
the 2018 Incremental Amendment Effective Date by any 2018 Incremental Revolving
Lender about the Borrower and its Subsidiaries that is required by U.S.
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation, the Patriot Act
and (ii) to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five days prior to the 2018
Incremental Amendment Effective Date, any 2018 Incremental Revolving Lender that
has requested, in a written notice to the Borrower at least 10 days prior to the
2018 Incremental Amendment Effective Date, a Beneficial Ownership Certification
in relation to the Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Amendment, the condition set forth in this clause
(ii) shall be deemed to be satisfied).


(j)    With respect to each Mortgaged Property, the Administrative Agent shall
have received a completed “life-of-loan” Federal Emergency Management Agency
standard flood hazard determination, and, to the extent a Mortgaged Property is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, together with
a notice about special flood hazard area status and flood disaster assistance
duly executed by the Borrower and the applicable Loan Party relating thereto and
evidence of flood insurance, as required by Section 5.4(b) of the Existing
Credit Agreement.


SECTION 5.    Representations of the Loan Parties. On and as of the 2018
Incremental Amendment Effective Date, after giving effect to this Amendment,
each Loan Party hereby represents and warrants to the Administrative Agent and
each Lender that this Amendment has been duly authorized by all necessary
corporate or other organizational action. This Amendment has been duly executed
and delivered by each Loan Party party hereto and constitutes a legal, valid and
binding obligation of each Loan Party party hereto, enforceable against such
Person in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.


SECTION 6.    No Other Amendment or Waivers; Confirmation; Reaffirmation.


(a)    Except as expressly provided hereby, all of the terms and provisions of
the Existing Credit Agreement and the other Loan Documents are and shall remain
in full force and effect. The amendments contained herein shall not be construed
as an amendment of any other provision of the Existing Credit Agreement or the
other Loan Documents or for any purpose except as expressly set forth herein or
a consent to any further or future action on the part of any Loan Party that
would require the waiver or consent of the Administrative Agent or the Lenders.
This Amendment shall constitute a Loan Document for purposes of the Amended
Credit Agreement and from and after the 2018 Incremental Amendment Effective
Date, all references to the Credit Agreement in any Loan Document and all
references to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement in the Amended Credit Agreement shall, unless
expressly provided otherwise, refer to the Amended Credit Agreement.


(b)    Each Loan Party hereby (i) expressly acknowledges the terms of the
Amended Credit Agreement, (ii) ratifies and affirms its obligations under the
Loan Documents (including guarantees and security agreements) to which it is a
party, (iii) acknowledges, renews and extends its continued liability under all
such Loan Documents and agrees such Loan Documents remain in full force and
effect, (iv) agrees that each Security Document secures all Obligations of the
Loan Parties in accordance with the terms thereof and (v) further confirms that
each Loan Document to which it is a party is and shall continue to be in full
force and effect and the same are hereby ratified and confirmed in all respects.


(c)    Each Loan Party hereby reaffirms, as of the 2018 Incremental Amendment
Effective Date, (i) the covenants and agreements contained in each Loan Document
to which it is a party, including, in each case, such covenants and agreements
as in effect immediately after giving effect to this Amendment and the
transactions contemplated thereby, and (ii) its guarantee of payment of the
Obligations pursuant to the Guarantee and Collateral Agreement and its grant of
Liens on the Collateral to secure the Obligations.


SECTION 7.    APPLICABLE LAW; WAIVER OF JURY TRIAL. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.16 OF THE EXISTING
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.


SECTION 8.    Miscellaneous. (a) This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall


4

--------------------------------------------------------------------------------





constitute a single contract. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Amendment.


(b)    The provisions of this Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including permitted assignees of its Revolving Loans in whole
or in part prior to effectiveness hereof).


SECTION 9.    Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.


SECTION 10.    Post-Closing Obligations. Within 90 days after the 2018
Incremental Amendment Effective Date (which period may be extended in the
reasonable discretion of the Administrative Agent upon the request of the
Borrower), the Borrower or relevant Loan Party shall deliver to the
Administrative Agent either:


(a)    written confirmation (which confirmation may be provided in the form of
an electronic mail acknowledgment in form and substance reasonably satisfactory
to the Collateral Agent, and which may include assumptions, exclusions and
limitations which are consistent with local opinion practice) from local counsel
in the jurisdiction in which the Mortgaged Property is located substantially to
the effect that: (x) the recording of the existing Mortgage is the only filing
or recording necessary to give constructive notice to third parties of the lien
created by such Mortgage as security for the Secured Obligations, including the
Secured Obligations evidenced by the Existing Credit Agreement, as amended
pursuant to this Amendment, for the benefit of the Secured Parties; and (y) no
other documents, instruments, filings, recordings, re-recordings, re-filings or
other actions, including, without limitation, the payment of any mortgage
recording taxes or similar taxes, are necessary or appropriate under applicable
law in order to maintain the continued enforceability, validity or priority of
the lien created by such Mortgage as security for the Secured Obligations,
including the Secured Obligations evidenced by the Existing Credit Agreement, as
amended pursuant to this Amendment, for the benefit of the Secured Parties; or


(b)    the following documents:


(i)    with respect to each Mortgage encumbering a Mortgaged Property, an
amendment thereof (a “Mortgage Amendment”) duly executed and acknowledged by
Borrower or the relevant Loan Party, in form for recording in the recording
office where the Mortgage was recorded and in form approved by local counsel in
the jurisdiction in which the Mortgaged Property is located, together with such
certificates or affidavits as shall be required in connection with the recording
or filing thereof under applicable law, in each case in form and substance
reasonably satisfactory to the Collateral Agent;


(ii)    with respect to each Mortgage Amendment, a mortgage modification
endorsement or other similar title product and at the reasonable request of the
Agent, a recent title search or report (which shall not be required to
“date-down” or otherwise extend the date of the policy) to the existing title
policy relating to the Mortgage encumbering the applicable Mortgaged Property (a
“Title Policy Endorsement”) and each such Title Policy Endorsement shall
otherwise be in form and substance reasonably satisfactory to the Collateral
Agent which provide insurance to the effect that the validity and enforceability
of the Mortgage, as amended by such Mortgage Amendment is not affected thereby;
and


(iii)    evidence acceptable to the Collateral Agent of payment by the Borrower
or relevant Loan Party of all applicable title insurance premiums, search and
examination charges, and related charges, mortgage recording taxes, and expenses
required for the recording of the Mortgage Amendments and issuance of the Title
Policy Endorsements.




















[Signature Pages Follow]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.




MICRON TECHNOLOGY, INC.
 
 
 
 
By:
 
 
Name:
 
Title:





MICRON SEMICONDUCTOR PRODUCTS, INC.
 
 
 
 
By:
 
 
Name:
 
Title:



 


6

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and an Issuing Bank
 
 
 
 
By:
 
 
Name:
 
Title:







7

--------------------------------------------------------------------------------





HSBC Bank USA, National Association, as an Issuing Bank
 
 
 
 
By:
 
 
Name:
 
Title:





8

--------------------------------------------------------------------------------







[ ], as a 2018 Incremental Revolving Lender
 
 
 
 
By:
 
 
Name:
 
Title:











9

--------------------------------------------------------------------------------





EXHIBIT A
2018 Incremental Revolving Commitments


2018 Incremental Revolving Lender
2018 Incremental Revolving Commitment
JPMorgan Chase Bank, N.A.
$22,500,000
HSBC Bank USA, National Association
$22,500,000
BNP Paribas
$16,000,000
Credit Agricole Corporate and Investment Bank
$16,000,000
Mizuho Bank, Ltd.
$16,000,000
DBS Bank Ltd.
$16,000,000
Oversea-Chinese Banking Corporation Limited
$16,000,000
Wells Fargo Bank, National Association
$176,000,000
Citibank N.A.
$15,000,000
Industrial and Commercial Bank of China Ltd., New York Branch
$15,000,000
MUFG Bank, Ltd
$15,000,000
Australia and New Zealand Banking Group Limited
$11,000,000
Credit Suisse AG, Cayman Islands
$11,000,000
Morgan Stanley Bank, N.A.
$11,000,000
Goldman Sachs Bank USA
$121,000,000
 
Total: $500,000,000











10